Citation Nr: 0939954	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  08-26 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active military service from December 1950 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, that denied the Veteran's claim for a 
disability rating higher than 10 percent for his service-
connected bilateral hearing loss.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by hearing 
impairment corresponding to no worse than auditory acuity 
level V in the right ear and level IV in the left ear. 


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent 
for service-connected bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, Diagnostic Code 6100 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009). 
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal has 
been accomplished.

In this respect, through a February 2008 notice letter, the 
RO notified the Veteran of the information and evidence 
needed to substantiate his claim.  Thereafter, the Veteran 
was afforded the opportunity to respond.  In addition, the 
Veteran was provided notice concerning the assignment of 
rating criteria and effective dates via the February 2008 
letter.  Hence, the Board finds that the Veteran has received 
notice of the information and evidence needed to substantiate 
his claim, and has been afforded ample opportunity to submit 
such information and evidence.

The Board also finds that the February 2008 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In the letter, the RO notified the 
Veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
Veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned February 2008 
letter.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 
7105(d) and 5103A have been met.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the 
Veteran was given the opportunity to respond following the 
February 2008 notice letter.  Otherwise, nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  The Veteran's post-service treatment records from 
the Minneapolis VA Medical Center (VAMC) have been associated 
with the file.  In addition, the Veteran was provided VA 
medical examination in April 2008; reports of that 
examination have been associated with the claims file.  In 
that connection, the board notes that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the 
Board acknowledges that although the April 2008 VA 
examination contains a thorough audiological examination, 
including both audiogram testing and speech recognition 
testing using Maryland CNC tests, the examination does not 
address the functional effects of the Veteran's hearing loss, 
as contemplated by Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007).  See also 38 C.F.R. § 4.10 (2009).  The Board 
concludes, however, that there is no need to remand this 
case-which was advanced on the Board's docket in October 
2009 due to the Veteran's advanced age-to provide another VA 
examination.  In that connection, the Board notes first that 
the Veteran has stated on multiple occasions, including in 
his June 2008 notice of disagreement (NOD) and in a July 2008 
letter to VA, that he has sought treatment and examination at 
the VAMC on multiple occasions, and "I am not going back up 
there."  In addition, the Veteran stated in his August 2008 
VA Form 9 (Appeal to Board of Veterans Appeals) that he 
"give[s] up" and does not wish to return to the VAMC for 
further treatment or examination.  The Board notes further 
that the Veteran has addressed the functional effects of his 
hearing loss in several statements, noting in his June 2008 
NOD that he has trouble discerning words in conversation and 
in his July 2008 letter that he had difficulty understanding 
his wife.  In addition, the Board notes that there is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's service-connected 
bilateral hearing loss since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95 (April 7, 1995).  The April 2008 VA examination report 
is thorough and supported by VA outpatient treatment records.  
Given that fact, as well as the fact that the Veteran has 
stated on multiple occasions that he does not wish to return 
to the VAMC for further testing and has described the 
functional effects of his hearing loss in multiple statements 
to VA, the Board thus finds that the examination, combined 
with the Veteran's statements to VA as discussed above, is an 
adequate basis upon which to base a decision.  

In addition, the Board notes that neither the Veteran nor his 
representative has indicated that there are any outstanding 
records relevant to the claim on appeal; in fact, the Veteran 
submitted a statement in February 2008 attesting that there 
are no additional medical records pertinent to his claim that 
have not already been retrieved by VA.  Under these 
circumstances, the Board finds that VA has complied with all 
duties to notify and assist required by 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159.

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent 
with the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).   

Relevant evidence of record consists of report of VA 
examination provided to the Veteran in April 2008, as well as 
treatment records from the Minneapolis VAMC.  The Veteran has 
also submitted written argument in support of his claim.

As discussed above, the Veteran has submitted multiple 
statements in which he reported that he has had increasing 
difficulty hearing and was using hearing aids.  Controlled 
speech discrimination testing conducted at the April 2008 
examination (Maryland CNC) revealed 78 percent speech 
recognition in the Veteran's right ear and 84 percent in his 
left ear.  Puretone audiometry testing found that the average 
puretone threshold was 67.5 decibels for the right ear and 
58.75 decibels in the left ear.  Similarly, documentation of 
the Veteran's September 2007 VA audiology clinic consult 
reflects that the Veteran had an average puretone threshold 
of 66.25 decibels for the right ear and 56.25 decibels in the 
left ear.  

Pertinent VAMC medical records also reflect that the Veteran 
has received bilateral hearing aids from the VAMC.  The 
Veteran has also submitted multiple statements in which he 
claims that his hearing has worsened, necessitating the use 
of hearing aids provided by the VAMC.  In a June 2008 
statement to VA, the Veteran contended that although he could 
hear noise when people were speaking to him, he had trouble 
making out words, and that his hearing difficulties were 
worsening.

The Veteran's service-connected bilateral hearing loss has 
been evaluated as 10 percent disabling under Diagnostic Code 
6100 for hearing loss.  The assigned evaluation for hearing 
loss is determined by mechanically applying the rating 
criteria to certified test results.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Under Diagnostic Code 
6100, ratings for hearing loss are determined in accordance 
with the findings obtained on audiometric examination.  
Evaluations of hearing impairment range from noncompensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000; 2,000; 3,000; and 4,000 Hertz (cycles 
per second).  To evaluate the degree of disability from 
hearing impairment, the rating schedule establishes eleven 
auditory acuity levels designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  As set 
forth in the regulations, Tables VI, VIa, and VII are used to 
calculate the rating to be assigned.  See 38 C.F.R. § 4.85, 
Diagnostic Code 6100.

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.

Alternatively, VA regulations provide that in cases of 
exceptional hearing loss, when the pure tone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).  The provisions 
of 38 C.F.R. § 4.86(b) further provide that, when the pure 
tone threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever would 
result in the higher numeral.  

With respect to the claim on appeal, the most relevant 
evidence of record consists of audiological reports from the 
Veteran's VAMC audiology clinic visit in September 2007 and 
his April 2008 VA examination.  Results from the September 
2007 audiogram reflect that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
55
75
95
LEFT
10
25
35
70
95

Pure tone averages were 66.25 decibels for the right ear and 
56.25 decibels in the left ear.  Speech audiometry was not 
conducted at the September 2007 audiology consult. 

Results from the April 2008 VA audiogram reflect that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
55
65
60
LEFT
30
35
45
70
80

Pure tone averages were 67.5 decibels for the right ear and 
58.75 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 78 percent in the right ear and 
of 84 percent in the left ear, using Maryland CNC tests.

Applying the results of the Veteran's September 2007 VA 
audiogram reveals no worse than Level V hearing acuity in the 
right ear and Level IV hearing acuity in the left ear.  
Similarly, applying the results of the VA audiological 
evaluation in April 2008 to Table VI reveals no worse than 
Level IV hearing acuity in the right ear and Level IV hearing 
acuity in the left ear.  Application of the above-noted 
findings to Table VII results in a 10 percent disability 
rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Board in no way discounts the difficulties that the 
Veteran experiences as a result of his bilateral hearing 
loss.  However, it must be emphasized, as previously noted, 
that the disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designation assigned after audiometry results are 
obtained.  Hence, the Board must base its determination on 
the results of the pertinent April 2008 VA audiology study of 
record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
In other words, the Board is bound by law to apply VA's 
rating schedule based on the Veteran's audiometry results.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Under these 
circumstances, the Board finds that for the entirety of the 
appeal period, the record presents no basis for assignment of 
a disability rating higher than 10 percent for the Veteran's 
service-connected bilateral hearing loss.  His hearing acuity 
has been no worse than Level V in the right ear and Level IV 
in the left ear, which equates to a 10 percent disability 
rating under Table VII.  

As noted above, the Rating Schedule provides for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  However, the veteran's test 
results do not demonstrate either (1) a pure tone threshold 
of 55 decibels or more in all four frequencies in any 
service-connected ear, or (2) a pure tone threshold of 70 
decibels or more at 2,000 Hertz in either ear.  38 C.F.R. § 
4.86. Therefore, the veteran is not entitled to consideration 
for exceptional patterns of hearing impairment in any ear.

The above determination is based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the Veteran's hearing loss reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of a higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2009).  In particular, 
as discussed above, the Board notes that the Veteran has 
stated on multiple occasions that the primary functional 
effect of his hearing loss is to render it difficult to make 
out words in conversation, especially with his wife.  See 
Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this 
case, there is no evidence showing that the disability 
results in marked interference with employment (i.e., beyond 
that contemplated in the evaluation assigned), or frequent 
periods of hospitalization, or evidence showing that the 
disability otherwise renders impractical the application of 
the regular schedular standards.  In fact, his disability is 
accurately reflected by the schedular criteria.  In the 
absence of evidence of such factors as those outlined above, 
the criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the claim 
for a disability rating higher than 10 percent for the 
Veteran's service-connected bilateral hearing loss must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim for increase, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Entitlement to a disability rating higher than 10 percent for 
service-connected bilateral hearing loss is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


